Citation Nr: 1610534	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset during active service.

2.  The Veteran's hypertension had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

A.  Sleep Apnea

The Veteran asserts that his currently diagnosed sleep apnea had its onset during his active service.  

Specifically, he reports that he initially manifested sleep apnea symptoms, including loud snoring, waking while gasping for air, and extreme daytime sleepiness, during his active service.  See, e.g., January 2016 Board Hearing Testimony; September 2008 Statement in Support of Claim.  The Veteran's competent reports of sleep pathology are bolstered by the lay statements from other individuals concerning their observations of the Veteran's symptoms during his active service.  See, e.g., Statement from D.A.D. (noting the Veteran's symptoms of "very loud snoring, waking up gasping and choking for air, . . . drowsiness during the day, [and] falling asleep during inappropriate times," which occurred regularly while they served together at Fort Bragg from June 1996 to August 1999); January 2016 Board Hearing Testimony of the Veteran's Spouse (noting the onset of the Veteran's sleep pathology, including snoring and fitful sleeping, during the time he was stationed at Fort Bragg).  Moreover, his service treatment records (STRs) reflect that he reported experience sleep problems in August 1997, so more than six years prior to his separation.  See, e.g., August 1997 Report of Medical History (reporting "Frequent trouble sleeping").  The Board thus finds the Veteran's reports of experiencing sleep symptomatology during and since his active service to be credible, as they are consistent with the evidence of record.  

Further, a June 2013 letter from the Dr. M.A.M., the Chief of Internal Medicine at the Fox Army Health Center, reflects that the Veteran was "diagnosed with Obstructive Sleep Apnea in 2008 . . . [and] is currently using a CPAP machine."  See June 2013 Letter from M.A.M., M.D., United States Army Medical Department Activity, Redstone Arsenal, Alabama.  Following a review of the Veteran's medical records, including his STRs, Dr. M.A.M. opined that it was "more likely than not" that the Veteran's in-service sleep pathology, which was noted in STRs as early as 1997, was a manifestation of his later-diagnosed Obstructive Sleep Apnea.  See id.  See also August 1997 Report of Medical History (reporting "Frequent trouble sleeping").

Accordingly, although there is no confirmed diagnosis of sleep apnea during active service, there is a current diagnosis of sleep apnea, competent and credible evidence of an in-service sleep pathology, and medical evidence linking the Veteran's in-service sleep problems to his current diagnosis.  Therefore, in the absence of any evidence to the contrary, the Board finds there is competent and credible evidence of the Veteran's in-service manifestation of symptoms subsequently diagnosed as sleep apnea.  The Board thus resolves doubt in the Veteran's favor and finds that service connection is warranted for sleep apnea.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Hypertension

The Veteran also asserts that service connection is warranted for hypertension.  

In this regard, his VA treatment records confirm a current diagnosis of hypertension.  See, e.g., May 2008 VA Community Based Outpatient Clinic (CBOC) Attending Comprehensive Assessment (reflecting a "problem list" that includes a diagnosis of "Benign essential hypertension"); February 2012 VA Compensation and Pension Examination Note (noting a diagnosis of hypertension).

Moreover, a June 2013 letter from the Dr. M.A.M. reflects that the Veteran "has been treated for Hypertension [since] February 2006."  Dr. M.A.M. further noted that a review of the Veteran's STRs revealed elevated blood pressure readings "as far back as 2000."  See June 2013 Letter from M.A.M., M.D., United States Army Medical Department Activity, Redstone Arsenal, Alabama.  See also April 2000 Clinical Record from Womack Army Medical Center (recording a blood pressure of 140/73); October 2002 Chronological Record of Medical Care (noting a reading of 143/78); December 2002 Clinical Record from McDonald Army Community Hospital (reflecting a reading of 159/71).  Accordingly, based on the Veteran's medical history and a review of the pertinent treatment records, Dr. M.A.M. opined that the Veteran's elevated blood pressure readings during his active service were likely the initial manifestations of his hypertension.  

Thus, despite the fact that the Veteran's service treatment records are negative for any diagnoses of hypertension, given that he was diagnosed with hypertension within several years of his discharge, in light of the elevated blood pressure readings during his active service, considering the June 2013 opinion from his treating physician relating his current hypertension to the elevated readings during his active service, and in the absence of any medical opinion suggesting otherwise, the Board resolves doubt in his favor and finds that service connection is also warranted for hypertension.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


